Citation Nr: 1141696	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-37 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Propriety of the reduction of the evaluation for lumbosacral strain with lumbar disc disease from 40 percent to 20 percent as of May 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced the disability evaluation for lumbosacral strain with lumbar disc disease from 40 percent to 20 percent, effective May 1, 2009.

The issue of entitlement to service connection for a thoracic spine disorder has been raised by the record, see May 2011 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO granted a 40 percent evaluation for lumbosacral strain with lumbar disc disease, effective May 5, 2006, based on clinical findings in a July 2006 VA examination report and private medical records.

2.  In August 2008, the RO notified the Veteran of its proposal to reduce the rating for the service-connected lumbosacral strain with lumbar disc disease from 40 percent to 10 percent.  

3.  In the January 2009 rating decision on appeal, the RO implemented the disability rating reduction from 40 percent to 20 percent for the service-connected lumbosacral strain with lumbar disc disease, effective May 1, 2009. 

4.  The decision to reduce the evaluation for lumbosacral strain with lumbar disc disease was based on two VA examinations, which did not show an improvement when compared with the VA examination upon which the 40 percent evaluation was awarded.  


CONCLUSION OF LAW

The RO's decision to reduce the rating for the service-connected lumbosacral strain with lumbar disc disease from 40 percent to 20 percent was not proper, and restoration of the 40 percent rating is warranted.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105 , 3.159, 3.344, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his wife provided testimony at a personal hearing before the undersigned Veterans Law Judge.  The Veteran testified that his back had not gotten better and that he had daily pain with lack of mobility on a daily basis.  He noted that his back would hurt particularly in the morning after getting up for the day, and that he would sit in hot water to loosen it up.  The Veteran testified he had trouble sleeping at night.  He stated he took Prednisone three times a day for the pain.  

The Veteran's spouse stated the Veteran was unable to help her with making the bed, cleaning the house, and maintaining the exterior of their house, as he used to be able to do.

I.  Restoration

Disability ratings are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a) , 4.1 (2011). 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) . 

In addition, the provisions of 38 C.F.R. § 3.344 provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 

Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant reduction. 

The service-connected lumbosacral strain with lumbar disc disease is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  (The Board notes the Veteran is in receipt of a separate 20 percent evaluation for radiculopathy to the left lower extremity.)  A general rating formula evaluates diseases and injuries of the spine. These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 20 percent evaluation is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Note (2). (See also Plate V.)

The Board notes that the 40 percent evaluation had been in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  The due process provisions of 38 C.F.R. § 3.105(e) do apply, and the record reflects the RO's compliance with those provisions. 

After having carefully reviewed the evidence of record, the Board finds that the evidence shows the 40 percent evaluation for lumbosacral strain with lumbar disc disease should not have been reduced.  The issue before the Board is not whether the service-connected disability met the criteria for a 40 percent evaluation at the time of the reduction, but whether the facts upon which the determination to reduce showed improvement from the facts upon which the determination to award the higher evaluation were based.  See Karnas v. Derwinski, 1 Vet. App. 308, 310 (1991).

The RO granted the 40 percent evaluation based upon clinical findings in a July 2006 VA examination report.  There, the examiner reported that the Veteran had 80 degrees of flexion, 10 degrees of extension, 20 degrees of bilateral lateral flexion, and 45 degrees of bilateral rotation.  These ranges of motion combine to 220 degrees.  The examiner noted there was no change with repetitive motion.  The RO also based such award on private medical records as well; however, it must be noted that diseases of the spine are primarily based upon limitation of motion of the applicable part of the spine (here, the thoracolumbar spine).  At that time, the Veteran's limitation of motion of the thoracolumbar spine would have warranted a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

When determining to reduce the Veteran's evaluation from 40 percent to 10 percent, the RO noted such determination was based upon clinical findings in July 2007 and May 2008 VA examination reports.  However, in reviewing the clinical findings in these examination reports, the Board cannot state that there was any improvement in the Veteran's service-connected disability between these two examinations and the July 2006 examination report, upon which the 40 percent evaluation was partially based.  For example, in July 2007, the Veteran had 60 degrees of flexion, which is actually less than he had at the time of the July 2006 VA examination (80 degrees of flexion).  He had 10 degrees of extension, 10 degrees of bilateral lateral flexion and 25 degrees of bilateral rotation.  Extension was the same as in July 2006, but lateral flexion and rotation had decreased.  At that time, the Veteran's combined range of motion was 140 degrees, which is less than what it was in July 2006 (220 degrees). 

In May 2008, the Veteran had 75 degrees of flexion, but pain began at 40 degrees.  Like the flexion shown in July 2007, the flexion in May 2008 was less than it was in July 2006.  Extension was 30 degrees, left lateral flexion was 20 degrees, right lateral flexion was 20 degrees, left rotation was 20 degrees, and right rotation was 25 degrees.  These ranges of motion combine to, at best, 190 degrees, which, again, is less than what it was in July 2006.  

The Board cannot agree with the RO that the clinical findings in the July 2007 and May 2008 VA examination reports showed improvement in the Veteran's low back symptoms when compared with the clinical findings in the July 2006 VA examination report that were part of the basis for the award of the 40 percent evaluation.  See Karnas, 1 Vet. App. at 310-11 ("A comparison of the last examination report of October 4, 1988, which the basis of the reduction here, with the next-to-the-last examination report f March 3, 1987, which was the basis for appellant's retroactive upgrading to a 100-percent disability rating, shows no indication of any improvement, either material or otherwise.")

Thus, for the above reasons, the Board concludes that the RO's determination to reduce the service-connected lumbosacral strain with lumbar disc disease from 40 to 20 percent disabling was not proper.  Entitlement to restoration of the 40 percent evaluation for lumbosacral strain with lumbar disc disease is granted, effective May 1, 2009 (the date the reduction took place).  

The Board notes that the RO had proposed to reduce the evaluation from 40 percent to 10 percent in the August 2008 letter to the Veteran.  The RO subsequently realized that the 20 percent evaluation for the service-connected disability had been in effect for 30-plus years and was protected.  38 C.F.R. § 3.951(b) (2011).  Thus, it was prevented from reducing the Veteran's evaluation to below 20 percent.  

The Board also notes that multiple records were associated with the claims file during the appeal period, which relate to the time period in question and address the service-connected disability.  Such records support the Board's conclusion that the Veteran's service-connected lumbosacral strain with lumbar disc disease had not improved since 2006.  

II.  Duties to Notify and Assist

The restoration of the 40 percent rating for the service-connected lumbosacral strain with lumbar disc disease constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duties to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary. 


ORDER

The 40 percent evaluation for the service-connected lumbosacral strain with lumbar disc disease was improperly reduced and is restored, effective May 1, 2009, subject to the laws and regulations governing the payment of monetary benefits.



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


